  Case 1:18-cv-10252-ALC-BCM Document 33 Filed 02/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARK MENDON, individually and for his
individual account damages on behalf of the
DST SYSTEMS, INC. 401(K) PROFIT
SHARING PLAN, et al.,

                            Plaintiffs,


                       v.                            Case No. 18-CV-10252 (ALC)
SS&C TECHNOLOGIES HOLDINGS, INC.,
DST SYSTEMS, INC., THE ADVISORY
COMMITTEE OF THE DST SYSTEMS, INC.,                  ORAL ARGUMENT REQUESTED
401(K) PROFIT SHARING PLAN, THE
COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF DST
SYSTEMS, INC., RUANE, CUNNIFF &
GOLDFARB, INC., and John Does 1-20,
                            Defendants.

                      NOTICE OF DST DEFENDANTS’
                MOTION TO DISQUALIFY OPPOSING COUNSEL

               PLEASE TAKE NOTICE that, upon (1) the accompanying Memorandum

of Law in Support of the DST Defendants’ Motion to Disqualify Conflicted Counsel and

(2) the Declaration of Jeffrey J. Recher in Support of the DST Defendants’ Motion to

Disqualify Conflicted Counsel, DST Systems, Inc., the Advisory Committee of the DST

Systems, Inc. 401(k) Profit Sharing Plan and the Compensation Committee of the Board

of Directors of DST Systems, Inc. (the “DST Defendants”) will move this Court, before

the Honorable Andrew L. Carter, United States District Judge, at a date and time to be

determined by the Court, for an order disqualifying conflicted counsel pursuant to

applicable law as set forth in the accompanying memorandum of law.
 Case 1:18-cv-10252-ALC-BCM Document 33 Filed 02/18/20 Page 2 of 2




Dated: February 18, 2020
       New York, New York
                                  Respectfully submitted,

                                  PAUL, WEISS, RIFKIND,
                                    WHARTON & GARRISON LLP

                                  By: /s/ Lewis R. Clayton
                                  Lewis R. Clayton
                                  Jeffrey J. Recher
                                  Joshua D. Kaye
                                  1285 Avenue of the Americas
                                  New York, NY 10019-6064
                                  Tel: (212) 373-3215
                                  Fax: (212) 492-0215
                                  Email: lclayton@paulweiss.com

                                  Counsel for the DST Defendants




                                 2
